DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop tab (claims 5-7, 11, 12 and 18) (latch override stop 74 and tab 202 of hinge member 200 is mentioned in the Specification--use same terminology in both Specification and Claims) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Please proofread Specification and Claims to make sure there is consistency in terminology throughout the entire Specification and the same terminology in the Specification is used in the Claims.
For example, both adjustable pitch latch assembly and pitch latch assembly are mentioned in the Specification. 
Claim Objections
Claims 1-18 are objected to because of the following informalities: 
Regarding claim 1, “adjustable latch release assembly” (line 4) needs to be changed to --adjustable pitch latch assembly-- (consistency with terminology in the Specification). See same deficiency in claims 11 (line 4) and 18 (line 4).  

Regarding claims 7-9, 13 and 18, “clamp” (mentioned numerous times in the claims) needs to be changed to --clamp assembly-- (consistency with terminology in the Specification).
Regarding claims 8 and 10, “latch catch” needs to be changed to --catch--(consistency with terminology in the Specification”)
Appropriate correction is required.
Allowable Subject Matter
Claims 1-18 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The recitations of the specific features of a tonneau cover  in claim 1 including especially the construction of at least one adjustable pitch latch assembly, at least a portion of which is located within the frame member of the at least one panel section; wherein the at least one adjustable pitch latch assembly includes: a latch handle portion that extends from the at least one panel section; a latch base located adjacent the latch handle portion; and a set member selectively engageable with the latch base and the at least one panel section; wherein the set member is adjustable so as to selectively secure the latch base 
The recitations of the specific features of a tonneau cover in claim 11 including especially the construction of at least adjustable pitch latch assembly, at least a portion of which is located within the frame member of the at least one panel section; wherein the at least one adjustable pitch latch assembly includes: a latch handle portion; and a latch base located adjacent the latch handle portion; wherein the latch base includes a stop tab extending therefrom, wherein the stop tab is configured to be located adjacent to one of the opposing first and second upward-extending side walls of the pickup truck is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of a tonneau cover in claim 18 including especially the at least one adjustable pitch latch assembly, at least a portion of which is coupled to the at least one panel section; wherein the at least one adjustable pitch latch assembly includes: a latch handle portion; and a latch base located adjacent the latch handle portion; wherein the latch base includes a stop tab extending therefrom, wherein the stop tab is configured to be located adjacent to one of the opposing first and second upward-extending side walls of the pickup truck; and a rail attachable to the one of the opposing first and second upward-extending side walls of the pickup truck by a clamp assembly, wherein the stop tab is located adjacent to a portion of the clamp assembly is not taught nor is fairly suggested by the prior art of record. 
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other tonneau cover similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612